Citation Nr: 0822029	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether an overpayment was properly created for educational 
benefits under Chapter 35, Title 38, United States Code, paid 
to the appellant for the coursework for which she was 
enrolled for terms from June 6, 2005 to July 2, 2005 and from 
July 5, 2005 to July 30, 2005 at the University of New 
Mexico.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1985.  The appellant is the veteran's surviving child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the January 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Educational Center in Muskogee, Oklahoma (RO).

This decision is limited to the issue that has been developed 
for appellate review, i.e., whether the overpayment was 
properly created.  The Board notes, however, that nothing in 
the record shows the appellant was properly notified of her 
right to request a waiver of the overpayment.  As waiver of 
overpayment is a matter that may be of concern to the 
appellant, the matter is referred to the RO for appropriate 
notice.


FINDINGS OF FACT

1.  The appellant was paid educational assistance benefits 
for the coursework for which she was enrolled for terms from 
June 6, 2005 to July 2, 2005 and from July 5, 2005 to July 
30, 2005 at the University of New Mexico.

2.  In January 2006, VA was informed that the appellant 
withdrew from the courses before the beginning of the terms.   

3.  The debt was validly created.  


CONCLUSION OF LAW

The overpayment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, has 
been properly created.  38 C.F.R. § 21.4135(e) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Notwithstanding the above, the Board notes that the RO 
explained to the appellant the basis for finding overpayment 
in the January 2006 decision, and, most recently, in the 
April 2006 Statement of the Case (SOC), wherein the RO 
reduced the amount of overpayment from $1,356.92 to $866.92 
based on an error in calculation relevant to the fall 2005 
term.  The appellant has also been afforded with ample 
opportunity to present information and evidence in support of 
her claim and has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Furthermore, the essential facts 
in this case have been fully developed and are not in 
dispute.  In light of the foregoing, the Board finds that 
this case is ready for appellate review.


II.	Analysis

The appellant was in receipt of educational benefits under 
the Dependent's Educational Assistance (DEA) program while 
pursuing undergraduate training at the University of New 
Mexico.  The appellant only challenges the validity of the 
debt for educational benefits paid for the summer terms 
beginning June 2005 and July 2005.   

The record reflects that the certifying official at the 
university notified VA in June 2005 that the appellant was 
enrolled in three (3) credit hours for the term from June 6, 
2005 to July 2, 2005 and 3 credit hours for the term from 
July 5, 2005 to July 30, 2005.  However, in January 2006, VA 
was informed that the appellant withdrew from the courses 
before the beginning of the terms and, consequently, earned 
no credit for the courses.   

In January 2006, the RO notified the appellant that VA had 
stopped the payment of benefits on May 14, 2005 because her 
school notified VA that she had stopped her training on May 
14, 2005.  Her benefits were resumed on August 22, 2005 until 
December 17, 2005.  

In her March 2006 notice of disagreement (NOD), the appellant 
explained that, she had been sexually assaulted at the end of 
the spring semester of 2005 and had to take the summer 
semester off because it was too difficult for her to focus on 
her studies while recovering from the experience.  

In the April 2006 Statement of the Case (SOC), the RO noted 
that the appellant was paid for the terms beginning June 6, 
2005 and July 5, 2005 and the school later reported that she 
did not attend either one of the terms.  The RO explained 
that the law did not allow for payment of courses that were 
not attended and, consequently, the appellant was not 
entitled to payment for these terms.    

The appellant wrote in her May 2006 VA Form 9 that she 
believed that there was no error in applying the law to her 
case; however, she wanted her circumstances taken into 
account.  

The educational assistance allowance paid to eligible 
dependents of veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances. 38 C.F.R. §§ 21.3135(c), 
21.4135(e)(2).  If there are no mitigating circumstances, the 
educational allowance will be reduced or terminated as of the 
first day of the term in which the withdrawal occurs. 38 
C.F.R. § 21.4135(e)(1).

As stated above, the appellant was paid educational benefits 
for courses from which she withdrew prior to their terms and 
the appellant does not dispute that fact.  Rather, the 
appellant contends that there were mitigating circumstances 
that resulted in her inability to attend the two courses for 
which she had initially enrolled for the summer terms of 
2005.  While the Board sympathizes with the reason why the 
appellant states that she was unable to attend classes during 
that time, mitigating circumstances do not apply in this 
case.  The law is clear that the purpose of the VA 
educational assistance programs is to provide for the pursuit 
of education, and in this case, the appellant received 
benefits for education that she did not pursue.  Accordingly, 
her appeal must be denied based upon a lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit). 


	(CONTINUED ON NEXT PAGE)





ORDER

An overpayment has been properly created for educational 
benefits under Chapter 35, Title 38, United States Code, paid 
to the appellant for the coursework for which she was 
enrolled for terms from June 6, 2005 to July 2, 2005 and from 
July 5, 2005 to July 30, 2005 at the University of New 
Mexico; the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


